Registration Nos. 033-05646/811-4519 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 29 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 30 /X/ T. ROWE PRICE CAPITAL APPRECIATION FUND Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410-345-2000 Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) / / On (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) /X/ On May 1, 2011 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 2 T. Rowe Price Capital Appreciation Fund Prospectus T. Rowe Price Capital Appreciation FundAdvisor Class Prospectus T. Rowe Price Statement of Additional Information Page 3 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Declaration of Trust of Registrant dated June 9, 1986 (electronically filed with Amendment No. 11 dated February28, (a)(2) Amendment to Master Trust Agreement dated November5, 1999 (electronically filed with Amendment No.17 dated April24, 2000) (a)(3) Amendment to Master Trust Agreement dated October20, 2004 (electronically filed with Amendment No.23 dated December22, 2004) (b) By-Laws dated May9 1986, as amended February8, 2005 (electronically filed with Amendment No.25 dated
